Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 1 of 25




           EXHIBIT C
          Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 2 of 25
                                                                                |HAI LUI AUNHA OUTLETONT OWORKWITH US010075565B1

(12) United States Patent                                                                  (10) Patent No.: US 10 ,075 , 565 B1
     Morris                                                                                (45) Date of Patent:                       " Sep . 11, 2018
(54 ) METHODS , SYSTEMS, AND COMPUTER
       PROGRAM PRODUCTS FOR SHARING
                                                                                                             OTHER PUBLICATIONS
       INFORMATION FOR DETECTING AN IDLE                                              Allman , M ., Paxson , V ., Stevens, W ., “ TCP Congestion Control ” ,
       TCP CONNECTION                                                                 RFC 2581 , Internet Engineering Task Force, http :// tools.ietf.org / rfc/
                                                                                      rfc2581.txt,-Apr. 1999 .
( 71) Applicant: SITTING MAN , LLC , Raleigh , NC                                                                     (Continued )
                       (US )
(72 ) Inventor: Robert Paul Morris , Raleigh , NC (US)                                Primary Examiner — Moustafa M Meky
( 73 ) Assignee: Sitting Man , LLC , Raleigh , NC (US)                                (74 ) Attorney, Agent, or Firm — Patrick E . Caldwell ,
                                                                                      Esq ., The Caldwell Firm , LLC
( * ) Notice :         Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35                        (57)                           ABSTRACT
                       U .S .C . 154 (b ) by 0 days .
                        This patent is subject to a terminal dis                      An apparatus is provided comprising : a server computer
                                                                                      including: a non -transitory memory storing a network appli
                       claimer .                                                      cation ; and one or more processors in communication with
(21 ) Appl. No.: 15 /915 ,052                                                         the non -transitory memory , wherein the one or more pro
                                                                                      cessors execute the network application to operate in accor
(22 ) Filed :          Mar. 7, 2018                                                   dance with a first protocol including a transmission control
                                                                                      protocol ( TCP ) , the apparatus , when operating in accordance
              Related U .S . Application Data                                         with the first protocol to establish a TCP connection with a
(63 ) Continuation of application No. 15 /694, 803, filed on                          client computer, configured to : communicate a segment
      Sep . 3, 2017 , now Pat. No. 9,923, 996 , which is a                            including at least one first synchronize bit; communicate a
                        ( Continued )                                                  first acknowledgement of the segment, and at least one
                                                                                      second synchronize bit ; and communicate a second
(51) Int. Cl.                                                                         acknowledgement; said server computer, further configured
       G06F 15 / 16                 ( 2006 .01)                                       to communicate , to the client computer, code that, when
      H04L 29 /06                   ( 2006 .01)                                       used by the client computer, causes the client computer to
(52 ) U . S . CI.                                                                     operate in accordance with a second protocol that is separate
                                                                                      from the TCP, in order to establish a second protocol
       CPC .................................. H04L 69/ 16 (2013 .01)                  connection with another server computer, by: receiving a
(58 ) Field of Classification Search                                                  packet ; detecting an idle time period parameter field in the
     CPC ..                          .... .... ..... H04L 69/ 16                      packet; identifying metadata in the idle time period param
     See application file for complete search history.                                eter field for an idle time period , where, after the idle time
                                                                                      period is detected , the second protocol connection is deemed
(56)               References Cited                                                   inactive; and creating or modifying , by the client computer
                 U . S . PATENT DOCUMENTS                                             and based on the metadata , a timeout attribute associated
                                                                                      with the second protocol connection .
     6 ,412 ,006 B2       6 / 2002 Naudus
      7, 404 ,210 B2       7 /2008 Lin
                               (Continued )                                                                30 Claims, 8 Drawing Sheets


                                          Receive, by a second node from a first node, a first transmission
                                                 control protocol (TCP ) packet in a TCP connection
                                                                                                                       302
                                                                                                                       302




                                         Detect a first idle time period header in the first packet, identifying
                                         metadata for a first idle time period , detectable by the first node ,        304
                                       during which no TCP packet including data in a first TCP data stream
                                        sent in the TCP connection by the second node is received by the
                                                                       first node




                                          na na na na n                                               naman
                                         modifying, based on the metadata , by the second node a timeout
                                                    attribute associated with the TCP connection
                                                                                                                       306
           Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 3 of 25


                                                              US 10 ,Page
                                                                     075 ,2565 B1

               Related U . S . Application Data                                                 OTHER PUBLICATIONS
       continuation -in -part of application No . 14 /667,642,                Busatto , Fabio , “ TCP Keepalive Overview ” , TCP Keepalive
       filed on Mar. 24 , 2015 , which is a continuation - in - part          HOWTO , Section 2 , http ://tldp .org/HOWTO /html_ single/TCP
       of application No . 13 /477 ,402 , filed on May 22 , 2012,             Keepalive -HOWTO /# overview , accessed Jan . 2010 , May 2007 .
       now abandoned , which is a continuation of applica                     Eggert , L ., Gont, F., “ TCP User Timeout Option ” , RFC 5482,
       tion No . 12 /714 ,454, filed on Feb . 27 , 2010 , now Pat.            Internet Engineering Task Force (IEFT), http://tools.ietf.org/html/
      No . 8,219,606 .                                                        rfc5482.txt, Mar. 2009.
                                                                              Koziero , Charles M ., TCP Connection Management and Problem
(56 )                  References Cited                                       Handling, the Connection Reset Function , and TCP “ Keepalives” ,
              U . S . PATENT DOCUMENTS                                        The TCP/IP Guide, p . 3 , http ://www .tcpipguide. com /free/
                                                                              t_ TCPConnectionManagementandProblemHandlingtheConnec -3 .
     7 ,426, 569 B2      9 /2008 Dunk                                         htm , accessed Feb . 2010 , (c ) 2003- 2010 .
     7 ,684, 346 B23 / 2010 Valli                                             Mathis , M ., Mandave , J., Floyd, S ., Romanow , A ., “ TCP Selective
     7, 720 ,989 B2  5 /2010 Dunk                                             Acknowledgement Options" , RFC 2018 , Internet Engineering Task
     7 ,729 , 271 B2 6 / 2010 Tsuchiya et al.                                 Force, http :// tools .ietf .org / rfc /rfc2018 .txt, Oct. 1996 .
     7 ,808 , 941 B2 * 10 / 2010 Ramos                      H04L 47/ 14       Nagle, John , “ Congestion Control in IP / TCP Internetworks” , RFC
                                                                370 /310      896 , Ford Aerospace and Communications Corporation , http ://tools.
     7 ,876, 678 B2 *    1/ 2011 Ong ...........            H04L 47 /10       ietf.org /rfc /rfc896 .txt, Jan . 1984 .
                                                              370 /230 .1     Postel, John ( ed .), Editor; “ Transmission Control Protocol
     8 ,073, 964 B2 12 /2011 Dunk                                             DARPA Internet Protocol Specification ” , RFC 793 , USC /Informa
     8 ,077 ,737 B2 * 12 / 2011 Ji                          H04L 45 / 10
                                                                 370 / 465    tion Sciences Institute , http ://tools.ietf.org /rfc/rfc793 .txt, Sep . 1981 .
     8 ,219 ,606 B2      7/ 2012 Morris                                       Office Action Summary in U . S . Appl. No. 12 /714 ,063 dated Jun . 21 ,
     9 , 060 ,310 B2 *   6 / 2015 Ji .....                      H04L 45 /10   2012 .
     9 ,923 ,996 B1 *     3 / 2018 Morris ........... ......... HO4L 69/ 16   Office Action Summary in U .S . Appl. No. 12 /714 ,063 dated Mar. 4 ,
 2005 / 0054347 AL       3 / 2005 Kakani                                       2013 .
 2005 /0063304 AL        3/ 2005 Sillasto et al.                              Office Action Summary in U . S . Appl. No. 12 /714 ,063 dated Sep . 27 ,
 2006 /0034179 A         2 / 2006 Carter et al.                               2013 .
 2008/ 0084826 A1 *      4 / 2008 Ong ............          HO4L 47 / 10
                                                                 370 /237     Office Action Summary in U .S. Appl . No . 12/714 ,454 dated Feb . 23,
                                                                               2012 .
 2008/ 0095124 A1 *      4 / 2008 Ramos ....                H04L 47 / 14      Office Action Summary in U .S. Appl . No . 13/477 ,402 dated Sep . 24 ,
                                                               370 /336        2014 .
 2009/0252072 Al 10 /2009 Lind et al.
 2010 /0057844 A1        3/ 2010 Johnson                                      Office Action Summary in U .S . Appl. No. 15/694,802 dated Nov.
 2010 /0074273 A1 *      3 / 2010 Ji                        H04L 45 / 10      29 , 2017
                                                               370 / 465
 2011 /0213820 AL        9 /2011 Morris                                       * cited by examiner
     Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 4 of 25


U . S . Patent                   Sep . 11, 2018              Sheet 1 of 8                         US 10 ,075 ,565 B1




     Execution Environment 102
         Device/Node 100                                          Output Device         Input Device
                                                                       130                  128
                  Virtual IPU Memory 118
                                                   Instruction       Output             Input Device
                                   Physical IPU    Processing        Device             Adapter 110
                                   Memory 106       Unit 104       Adapter 112

              Applications
                  122
                                                                 - 116
                     Other Libraries and
                        Subsystems 124
                                                    Persistent               Network
                                                   Secondary                 Interface                   To/From
              Operating                           Storage 108                Adapter                     Network
             System 120                                                           114

                    - -       - -        - -




                                                     Fig . 1
Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 5 of 25


  atent             Sep . 11, 2018            Sheet 2 of 8                    US 10 ,075 ,565 B1




  Receive , by a first node , first idle information for detecting a first idle      202
  time period during which no TCP packet including data in a first data
   stream sent in the TCP connection by a second node is received by
                                 the first node



     Generate a TCP packet including a first idle time period header                * 204
   identify metadata for the first idle time period based on the first idle
                                 information




   Send the TCP packet in the TCP connection to the second node to                   206
  provide the metadata for the first idle timeperiod to the second node




                                                                                     208
    Detect the first idle time period based on the first idle information




  Deactivate the TCP connection in response to detecting the first idle             - 210
                             time period

                                     Fig . 2
Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 6 of 25


  atent              Sep . 11, 2018            Sheet 3 of 8                    US 10 ,075 ,565 B1




    never met
    Receive, by a second node from a first node , a first transmission
           control protocol ( TCP ) packet in a TCP connection


   Detect a first idle time period header , in the first packet, identifying
                                                                                    302




   metadata for a first idle time period , detectable by the first node,
  during which no TCP packet including data in a first TCP data stream
                                                                                    304
    sent in the TCP connection by the second node is received by the
                                  first node



   modifying,based on the metadata ,by the second node a timeout                    306
               attribute associated with the TCP connection




                                       Fig . 3
     Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 7 of 25


U . S . Patent         Sep .11, 2018         Sheet 4 of 8        | US 10 . 075 ,565 B1




                                       Connection
                                        State 458

                                                               Option
                                                               Attribute
           TP Policy 450         ITP Monitor 456             Handler 564



         Packet Generator                                     ITP Option
                 452                                         Handler 462



          Net Out-Port 454                                  NetIn-Port 460


            Fig . 4a                                        Fig . 4b
    Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 8 of 25


      atent         Sep . 11, 2018            Sheet 5 of 8         US 10 ,075 ,565 B1




                              Execution Environment 502
                                  Network Application 504
              Application ProtocolLayer 520
                                           Sockets 518
                               Settings
               App In -Port    Service              Option      App Out
                  522            526               Attribute    Port 524
                                                 Handler 564

                                                 Connection
                                                  State 558
                 Packet          ITP                            Packet
               Generator        Policy                          Handler
                  552            550             ITP Monitor      516




w
                                                      556
                                                 ITP Option
                Net Out                         Handler 562    Net In -Port
                Port 554                  TCP Layer 506           560
                                          IP Layer 514
                                          Link Layer 512
                                              NIC 508
                                           Physical Layer
                                                510



                                       Fig . 5
se -- . .
Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 9 of 25


  atent           Sep . 11, 2018       Sheet 6 of 8




                                                      Second
                                                                         US 10 ,075 ,565 B1




                                                       Node
                                                       604
                                                        .. . . .   . .




                                   Network
                                    606




     First Node
         602




                                   Fig . 6
Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 10 of 25


   atent               Sep. 11 , 2018      Sheet 7 of 8           US 10,075,565 Bl



             First Node                                         Second
                 602                                             Node
                                                                  604


      -idleinfo        702
                       704
GeneratePacket (ITI)
           706 . 1                      -Packet(IH)
                                                          708
                                                                    DetectlH

                                        - Packet()                  706. 2




itith
                                         · · ·
           706. 1                        - Packet()
                       710.1
    Idle TimerSeto)




                       710. 2
        diePop()

                       712
      Deactivate




                                        Fig. 7
   Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 11 of 25



U.S. Patent
        atent               Sep . 11, 2018                      Sheet 8 of 8                                      US 10 ,075 ,565 B1




        0
              804                                                      806           2
        0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
                  Source Port                                                Destination Port                                -




                                                                                                                             hot


    -                                               Sequence Number
    +




    -
                                              Acknowledgment Number
                                                                                                                             phone


    | Data 1          IU | A | P | R | S |FI                                                                                 -




     Offset1 Reserved (RICIS |SY | I |                                               Window                                  -
                                                                                                                             -



                                     G | K | H | T |NINI                                                                     -




    I               Checksum                                                 Urgent Pointer
    -                                    Options                                               I              Padding          |
    ?
    -

                                                                 data
                                                                802

                           +
                            + - -    - - - -- + - - -- - - -     + -- - - - -        - + - - - - -   - -+
            812                                                                                         www
                                                                                                        on
                           p
                                                           rce Add
                                                                        IR
                                                                             0




                            + - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - +                     - 814
                           +
                           men                  -
                                                 Destination Address                                     1
                            | zero              | PTCL I TCP Length     E

                                                                                                         1

              822                                               810

                                    IH
                                                            1
                                                                                 1              I             +
                                                                to

                                                                w




                                          A    —       O                         H
                                                                omen

                            + - - - - - - - - + - - - - -- - + - - - - - - - - - +           - -- - - - - +
                                    824                   820                  826
                                                                               826
                                              Figures are adapted from RFC 793


                                                       Fig . 8
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 12 of 25


                                                     US 10 ,075 ,565 B1
      METHODS , SYSTEMS, AND COMPUTER                                opposition to one another and /or may waste resources by
       PROGRAM PRODUCTS FOR SHARING                                  duplicating function , according to critics of the keep - alive
     INFORMATION FOR DETECTING AN IDLE                               option .
                   TCP CONNECTION                                 Proponents of the keep -alive option claim there is a
                                                             5 benefit to detecting a dead peer/partner endpoint sooner. A
               RELATED APPLICATIONS                            node providing TCP keep -alive can also indirectly detect
                                                               when a network is so congested that two nodes with end
   This application is a continuation
                                   on of, and claims priority points in a TCP connection are effectively disconnected .
to U . S . patent application Ser. No . 15/694 ,803 entitled Proponents argue that keep -alive can keep an inactive TCP
“ METHODS , SYSTEMS, AND COMPUTER PROGRAM 10 connection open . For example , some network nodes such as
PRODUCTS FOR SHARING INFORMATION FOR                                  firewalls are configured to close TCP connections deter
DETECTING AN IDLE TCP CONNECTION ,” filed on mined                            to be idle or inactive in order to recover resources .
Sep . 3 , 2017 which , in turn , is a continuation -in - part of, and Keep -alive  can prevent this. This is good from the perspec
claims priority to U . S . patent application Ser. No . 14 /667,      tive of the  node  sending keep - alive packets , but the keep
642, entitled “ METHODS, SYSTEMS, AND COMPUTER 15 alive packets might                       cause the firewall to waste resources and
PROGRAM PRODUCTS FOR SELECTING A
                                                                      possibly
RESOURCE BASED ON A MEASURE OF A PROCESS - possibly block or terminate TCP       block  or terminate   TCP connections
                                                                                                             connections with    other
                                                                                                                           with other
ING COST,” filed on Mar. 24 , 2015 which , in turn , is a nodes.
                                                            TCP keep -alive and the debate of its benefits and faults
continuation -in - part of and claims priority to U .S . patent
application Ser. No. 13 /477 ,402, entitled “METHODS , 20 have been around for decades. To date no mechanism to
SYSTEMS, AND COMPUTER PROGRAM PRODUCTS                               allow two TCP connection endpoints to cooperate in sup
FOR SHARING INFORMATION FOR DETECTING AN                             porting the keep -alive option has been proposed or imple
IDLE TCP CONNECTION ,” filed May 22 , 2012 which is a                mented . The broader issue of enabling cooperation and
continuation ofand claims priority to U . S . patentapplication negotiation between nodes in a TCP connection in detecting
Ser . No. 12/714 ,454 , entitled “ METHODS, SYSTEMS, 25 and managing idle , underactive , and /or dead TCP connec
AND COMPUTER PROGRAM PRODUCTS FOR SHAR                       tions remains unaddressed .
ING INFORMATION FOR DETECTING AN IDLE TCP                      Accordingly, there exists a need for methods , systems,
CONNECTION ," filed Feb . 27 , 2010 .                        and computer program products for sharing information for
  U .S . patent application Ser. No. 12 /714 ,454 , entitled detecting an idle TCP connection .
“METHODS, SYSTEMS, AND COMPUTER PROGRAM 30
PRODUCTS FOR SHARING INFORMATION FOR                                                 SUMMARY
DETECTING AN IDLE TCP CONNECTION ,” filed Feb .
27, 2010 is incorporated herein by reference in its entirety    The following presents a simplified summary of the
for all purposes.                                            disclosure in order to provide a basic understanding to the
   This application is related to the following commonly 35 reader. This summary is not an extensive overview of the
owned U . S . Patent Applications, the entire disclosure of disclosure and it does not identify key /critical elements of
which is incorporated by reference herein in its entirety for   the invention or delineate the scope of the invention . Its sole
all purposes : application Ser. No. 12 / 714 ,063 filed on 2010 purpose is to present some concepts disclosed herein in a
Feb . 26 , entitled “Methods , Systems, and Program Products    simplified form as a prelude to the more detailed description
for Detecting an Idle TCP Connection ” .                     40 that is presented later.
                                                                   An apparatus is provided comprising : a server computer
                        BACKGROUND                              including: a non - transitory memory storing a network appli
                                                                     cation ; and one or more processors in communication with
   Various implementations of the transmission control pro    the non - transitory memory, wherein the one or more pro
tocol ( TCP ) in network nodes support a number of options 45 cessors execute the network application such that the net
that are not negotiated or even communicated between or work application is configured to operate in accordance with
among any of the nodes. Some of these options are included           a first protocol including a transmission control protocol
in the specification of the TCP while others are not. For            (TCP ), the apparatus, when operating in accordance with the
example , the TCP keep - alive option is supported by a               first protocol to establish a TCP connection with a client
number of implementations of the TCP. It is not, however, 50 computer, configured to : communicate a segment including
part of the TCP specification as described in “ Request for          at least one first synchronize bit ; communicate a first
Comments ” (RFC ) document RFC 793 edited by John                    acknowledgement of the segment, and at least one second
Postel, titled “ Transmission Control Protocol, DARPA Inter      synchronize bit ; and communicate a second acknowledge
net Program Internet Protocol Specification ” (September ment; said server computer, further configured to commu
 1981 ), which is incorporated here in its entirety by refer- 55 nicate , to the client computer, code that, when used by the
ence . One , both , or neither node including an endpoint in a    client computer, causes the client computer to operate in
TCP connection may support a keep - alive option for the accordance with a second protocol that is separate from the
connection . Each node supports or does not support keep -       TCP, in order to establish a second protocol connection with
alive for a TCP connection based on each node 's require - another server computer, by : receiving a packet; detecting an
ments without consideration for the other node in the TCP 60 idle time period parameter field in the packet; identifying
connection .                                                     metadata in the idle time period parameter field for an idle
   With respect to the keep -alive option , some argue that it   time period , detectable by the another server computer,
is unnecessary and that it can waste network bandwidth . where, after the idle time period is detected , the second
Some of these critics point out that a keep -alive packet can    protocol connection is deemed inactive ; and creating or
bring down a TCP connection . Further, since nodes includ- 65 modifying, by the client computer and based on the meta
ing endpoints in a TCP connection do not cooperate in            data , a timeout attribute associated with the second protocol
supporting the keep - alive option , the nodes may operate in connection .
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 13 of 25


                                                    US 10 ,075 ,565 B1
   Another apparatus is provided comprising : a server com            including a transmission control protocol ( TCP ) that oper
puter including : a non - transitory memory storing a network         ates above an Internet Protocol ( IP ) layer and below a
application , and one or more processors in communication             hypertext transfer protocol (HTTP ) application layer, the
with the non - transitory memory, wherein the one or more             apparatus, when operating in accordance with the first
processors execute the network application such that the 5 protocol to set up a TCP connection with a client computer,
network application is configured to operate in accordance            configured to : communicate a segment including at least one
with a first protocol including a transmission control proto -        first synchronize bit; communicate a first acknowledgement
col ( TCP ) , the apparatus, when operating in accordance with        of the segment, and at least one second synchronize bit; and
the first protocol to establish a TCP connection with a client        communicate a second acknowledgement; said server com
computer, configured to : communicate a segment including 10 puter, further configured to communicate , to the client
at least one first synchronize bit ; communicate a first              computer, code that, when used by the client computer,
acknowledgement of the segment, and at least one second               results in the client computer operating in accordance with
synchronize bit; and communicate a second acknowledge -               a second protocol, that is different from the TCP and
ment ; said server computer , further configured to commu -      operates above the IP layer and below the HTTP application
nicate , to the client computer, code that , when used by the 15 layer, in order to setup a second protocol connection with
client computer, results in the client computer operating in          another server computer , by: receiving idle information for
accordance with a second protocol that is separate from the           use in detecting an idle time period during which no signal
TCP, in order to establish a second protocol connection with          is communicated that meets each of the following criteria : a )
another server computer , by : receiving idle information for communicated in the second protocol connection , and b )
detecting an idle time period , after which , the second 20 results in the second protocol connection being at least
protocol connection is subject to deactivation ; generating a partially kept alive ; generating, based on the idle informa
second protocolpacket including an idle time period param - tion , a second protocol packet including an idle time period
eter field identifying metadata for the idle time period based        parameter field identifying metadata that is specified in a
on the idle information , and sending, from a client computer         number of seconds or minutes ; and sending, from the client
to the another server computer, the second protocol packet 25 computer to another server computer and during the set up
to provide the metadata for the idle time period to the               of the second protocol connection , the second protocol
another server computer, for use by the another server               p acket to provide the metadata to the another server com
computer in creating or modifying, based on the metadata ,            puter, for use by the another server computer in determining
a timeout attribute associated with the second protocol               a timeout attribute associated with the second protocol
connection .                                                       30 connection .
   Yet another apparatus is provided comprising: a server                Other methods and systems are also described for sharing
computer including: a non -transitory memory storing                  information for detecting an idle TCP connection . In one
instructions , and one or more processors in communication            aspect, a method includes receiving , by a second node from
with the non -transitory memory , wherein the one or more             a first node , a first transmission control protocol ( TCP )
processors execute the instructions such that a network 35 packet in a TCP connection . The method further includes
application operates in accordance with a first protocol              detecting a first idle time period header, in the first packet,
including a transmission control protocol ( TCP ), the appa -         identifying metadata for a first idle time period , detectable
ratus, when operating in accordance with the first protocolto by the first node , during which no TCP packet including data
set up a TCP connection , configured to : communicate a in a first TCP data stream sent in the TCP connection by the
segment including at least one first synchronize bit ; com - 40 second node is received by the first node . The method still
municate a first acknowledgement of the segment, and at               further includes modifying, based on the metadata , by the
least one second synchronize bit; and communicate a second            second node a timeout attribute associated with the TCP
acknowledgement; said server computer, further configured             connection .
to communicate , to a client computer, code that, when used              Further, a system for sharing information for detecting an
by the client computer , causes the client computer to operate 45 idle TCP connection is described . The system includes an
 in accordance with a second protocol that is different from          execution environment including an instruction processing
the TCP and that operates above an Internet Protocol (IP )            unit configured to process an instruction included in at least
layer and below a hypertext transfer protocol (HTTP ) appli-          one of a net in - port component, an idle time period option
cation layer, in order to setup a second protocol connection          handler component, and an option attribute handler compo
with another server computer, by : receiving , by the client 50 nent. The system includes the net in -port component con
computer from the another server computer, a packet; iden -           figured for receiving, by a second node from a first node , a
tifying metadata , that specifies a number of seconds or              first transmission control protocol (TCP ) packet in a TCP
minutes, in an idle time period parameter field in the packet         connection . The system further includes the idle time period
for an idle time period that is detectable by the another             option handler component configured for detecting a first
server computer and , during which , no packet is communi- 55 idle time period header, in the first packet, identifying
cated that meets each of the following criteria : a ) commu - metadata for a first idle time period , detectable by the first
nicated via the second protocol connection , and b ) causes the       node , during which no TCP packet including data in a first
second protocol connection to be kept at least partially alive ;      TCP data stream sent in the TCP connection by the second
and determining, by the client computer and based on the              node is received by the first node. The system still further
metadata , a timeout attribute associated with the second 60 includes the option attribute handler component configured
protocol connection .                                                 for modifying, based on the metadata , by the second node a
   Still yet another apparatus is provided comprising : a             timeout attribute associated with the TCP connection
server computer including : a non -transitory memory storing    In another aspect, a method for sharing information for
instructions ; and one or more processors in communication   detecting an idle TCP connection is described that includes
with the non - transitory memory, wherein the one or more 65 receiving , by a first node, first idle information for detecting
processors execute the instructions such that a network      a first idle time period during which no TCP packet includ
application operates in accordance with a first protocol ing data in a first data stream sent in the TCP connection by
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 14 of 25


                                                    US 10 ,075 , 565 B1
a second node is received by the first node . The method           FIG . 7 is a message flow diagram illustrating an exem
further includes generating a TCP packet including a first plary data and execution flow for sharing information for
idle time period header identifying metadata for the first idle detecting an idle TCP connection according to an aspect of
time period based on the first idle information . The method the subject matter described herein ; and
still further includes sending the TCP packet in the TCP 5 FIG . 8 is a diagram illustrating a structure for a packet
connection to the second node to provide the metadata for          transmitted via a network according to an aspect of the
the first idle time period to the second node . The method also  subject matter described herein .
includes detecting the first idle time period based on the first
idle information . The method additionally includes deacti                      DETAILED DESCRIPTION
vating the TCP connection in response to detecting the first 10
idle time period .                                                   An exemplary device included in an execution environ
   Still further, a system for sharing information for detect- ment that may be configured according to the subject matter
ing an idle TCP connection is described . The system              is illustrated in FIG . 1 . An execution environment includes
includes an execution environment including an instruction       an arrangement of hardware and , optionally, software that
processing unit configured to process an instruction included 15 may be further configured to include an arrangement of
in at least one of an idle time period policy component, a       components for performing a method of the subject matter
packet generator component, a net out-port component, an           described herein .
idle time period monitor component, and a connection state            An execution environment includes and / or is otherwise
component. The system includes the idle time period policy         provided by one or more devices . An execution environment
component configured for receiving, by a first node, first idle 20 may include a virtual execution environment including
information for detecting a first idle time period during software components operating in a host execution environ
which no TCP packet including data in a first data stream          ment. Exemplary devices included in or otherwise providing
sent in the TCP connection by a second node is received by suitable execution environments for configuring according
the first node. The system includes the packet generator         to the subject matter include personal computers , notebook
component configured for generating a TCP packet includ - 25 computers, tablet computers , servers , hand -held and other
ing a first idle time period header identifying metadata for mobile devices ,multiprocessor devices, distributed devices ,
the first idle time period based on the first idle information . consumer electronic devices, and /or network - enabled
The system still further includes the net out-port component       devices . Those skilled in the art will understand that the
configured for sending the TCP packet in the TCP connec            components illustrated in FIG . 1 are exemplary and may
tion to the second node to provide the metadata for the first 30 vary by particular execution environment .
idle time period to the second node. The system includes the          FIG . 1 illustrates hardware device 100 included in execu
idle time period monitor component configured for detecting        tion environment 102 which includes instruction processing
the first idle time period based on the first idle information .   unit (IPU ) 104 , such as one or more microprocessors ;
The system includes the connection state component con             physical IPU memory 106 including storage locations iden
figured for deactivating the TCP connection in response to 35 tified by addresses in a physical memory address space of
detecting the first idle time period .                             IPU 104 ; persistent secondary storage 108 , such as one or
                                                          more hard drives and /or flash storage media ; input device
      BRIEF DESCRIPTION OF THE DRAWINGS                   adapter 110 , such as key or keypad hardware , keyboard
                                                          adapter, and / or mouse adapter ; output device adapter 112 ,
  Objects and advantages of the present invention will 40 such as a display or audio adapter for presenting information
become apparent to those skilled in the art upon reading this      to a user ; a network interface , illustrated by network inter
description in conjunction with the accompanying drawings,         face adapter 114 , for communicating via a network such as
in which like reference numerals have been used to desig - a LAN and / or WAN , and a communication mechanism that
nate like or analogous elements , and in which :           couples elements 104 - 114 , illustrated as bus 116 . Elements
   FIG . 1 is a block diagram illustrating an exemplary 45 104 - 114 may be operatively coupled by variousmeans . Bus
hardware device included in and/ or otherwise providing an         116 may comprise any type of bus architecture , including a
execution environment in which the subject matter may be           memory bus, a peripheral bus , a local bus , and /or a switch
implemented ;                                                      ing fabric .
   FIG . 2 is a flow diagram illustrating a method for sharing        IPU 104 is an instruction execution machine, apparatus,
 information for detecting an idle TCP connection according 50 or device. Exemplary IPUs include one or more micropro
to an aspect of the subject matter described herein ;             cessors , digital signal processors (DSP ), graphics processing
   FIG . 3 is a flow diagram illustrating another method for units (GPU ), application -specific integrated circuits (ASIC ),
sharing information for detecting an idle TCP connection          and / or field programmable gate arrays (FPGA ).
according to another aspect of the subject matter described          IPU 104 may access machine code instructions and data
herein ;                                                       55 via one or more memory address spaces in addition to the
   FIG . 4a and FIG . 4b show a block a diagram illustrating physical memory address space . A memory address space
an arrangement of components for sharing information for       includes addresses identifying locations in an IPU memory .
detecting an idle TCP connection according to a further        IPU 104 may have more than one IPU memory . Thus , IPU
aspect of the subject matter described herein ;                104 may have more than one memory address space . IPU
  FIG . 5 is a block diagram illustrating an arrangement of 60 104 may access a location in an IPU memory by processing
components for sharing information for detecting an idle       an address identifying the location . The processed address
TCP connection according to still another aspect of the may be in an operand of a machine code instruction and /or
subject matter described herein ;                                  may be identified in a register or other portion of IPU 104 .
   FIG . 6 is a network diagram illustrating an exemplary     FIG . 1 illustrates virtual IPU memory 118 spanning at
system for sharing information for detecting an idle TCP 65 least part of physical IPU memory 106 and at least part of
connection according to an aspect of the subject matter persistent secondary storage 108 . Virtual memory addresses
described herein ;                                                 in a memory address space may be mapped to physical
          Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 15 of 25


                                                      US 10 ,075 ,565 B1
memory addresses identifying locations in physical IPU               a joystick , and /or a touch screen . In addition to various types
memory 106 . An address space for identifying locations in           of display devices, exemplary output devices include print
a virtual IPU memory is referred to as a virtual memory              e rs , speakers, tactile output devices such as motion produc
address space ; its addresses are referred to as virtual             ing devices , and other output devices producing sensory
memory addresses ; and its IPU memory is known as a 5 information detectable by a user.
virtual IPU memory or virtual memory . The term IPU                     A device included in or otherwise providing an execution
memory may refer to physical IPU memory 106 and/ or                   environmentmay operate in a networked environment com
virtual IPU memory 118 depending on the context in which             municating with one or more devices (not shown ) via one or
the term is used .                                           more network interfaces. The terms " communication inter
   Various types ofmemory technologies may be included in 10 face” and “ network interface ” are used interchangeably.
physical IPU memory 106 . Exemplary memory technologies      FIG . 1 illustrates network interface adapter 114 as a network
include static random access memory ( SRAM ) and/ or         interface included in execution environment 102 to opera
dynamic RAM (DRAM ) including variants such as dual data tively couple device 100 to a network . The terms “ network
rate synchronous DRAM (DDR SDRAM ), error correcting node” and “ node ” in this document both refer to a device
code synchronous DRAM (ECC SDRAM ), and /or RAM - 15 having a network interface operatively coupled to a network .
BUS DRAM (RDRAM ). Physical IPU memory 106 may                         Exemplary network interfaces include wireless network
include volatile memory as illustrated in the previous sen -          adapters and wired network adapters . Exemplary wireless
tence and/ or may include nonvolatile memory such as                 networks include a BLUETOOTH network , a wireless
nonvolatile flash RAM (NVRAM ) and /or read -only memory         802 . 11 network , and/ or a wireless telephony network ( e. g .,
(ROM ).                                                       20 a cellular, PCS , CDMA , and /or GSM network ). Exemplary
   Persistentsecondary storage 108 may include one ormore wired networks include various types of LANs, wide area
flash memory storage devices, one or more hard disk drives, networks (WANs), and personal area networks (PANs).
one or more magnetic disk drives , and/ or one or more optical Exemplary network adapters for wired networks include
disk drives . Persistent secondary storage may include               Ethernet adapters , Token - ring adapters, FDDI adapters,
removable media . The drives and their associated computer - 25 asynchronous transfer mode (ATM ) adapters , and modems
readable storage media provide volatile and /or nonvolatile          of various types . Exemplary networks also include intranets
storage for computer readable instructions, data structures ,         and internets such as the Internet.
program components , and other data for execution environ               FIG . 2 is a flow diagram illustrating a first method for
ment 102 .                                                           sharing information for detecting an idle TCP connection
  Execution environment 102 may include software com - 30 according to an exemplary aspect of the subject matter
ponents stored in persistent secondary storage 108 , in     described herein . FIG . 3 is a flow diagram illustrating a
remote storage accessible via a network , and /or in an IPU second method for sharing information for detecting an idle
memory . FIG . 1 illustrates execution environment 102               TCP connection according to an exemplary aspect of the
including operating system 120 , one or more applications            subject matter described herein . FIG . 4a is a block diagram
122, other program code and /or data components illustrated 35 illustrating a system for sharing information for detecting an
by other libraries and subsystems 124 .                              idle TCP connection according to the firstmethod in FIG . 2 .
  Execution environment 102 may receive user -provided                FIG . 4b is a block diagram illustrating a system for sharing
information via one or more input devices illustrated by             information for detecting an idle TCP connection according
input device 128 . Input device 128 provides input informa-          to the second method in FIG . 3 . It is expected that many, if
tion to other components in execution environment 102 via 40 notmost , systems configured to perform one of themethods
input device adapter 110 . Execution environment 102 may     illustrated in FIG . 2 and FIG . 3 will also be configured to
include an input device adapter for a keyboard , a touch     perform the other method .
screen , a microphone , a joystick , a television receiver, a           A system for sharing information for detecting an idle
video camera , a still camera , a document scanner, a fax , a         TCP connection according to the method illustrated in FIG .
phone , a modem , a network adapter, and /or a pointing 45 2 includes an execution environment, such as execution
device , to name a few exemplary input devices .                     environment 102 in FIG . 1 , including an instruction pro
   Input device 128 included in execution environment 102            cessing unit, such as IPU 104 , configured to process an
may be included in device 100 as FIG . 1 illustrates or may instruction included in at least one of an idle time period
be external ( not shown ) to device 100 . Execution environ   policy component 450, a packet generator component 452,
ment 102 may include one or more internal and /or external 50 and a net out- port component 454, a idle timeperiod monitor
input devices. External input devices may be connected to             component 456 , and a connection state component 458
device 100 via corresponding communication interfaces                illustrated in FIG . 4a .
such as a serial port, a parallel port, and/ or a universal serial         system for sharing information for detecting an idle
bus (USB ) port. Input device adapter 110 receives input and TCP connection performing the method illustrated in FIG . 3
provides a representation to bus 116 to be received by IPU 55 includes an execution environment, such as execution envi
104, physical IPU memory 106 , and /or other components ronment 102 in FIG . 1, including an instruction processing
included in execution environment 102 .                              unit, such as IPU 104 , configured to process an instruction
  Output device 130 in FIG . 1 exemplifies one or more               included in at least one of a net in - port component 460, an
output devices that may be included in and/or may be                 idle time period option handler component 462, an option
external to and operatively coupled to device 100 . For 60 attribute handler component 464 illustrated in FIG . 4b.
example , output device 130 is illustrated connected to bus   Components illustrated in FIG . 4a may be adapted for
116 via output device adapter 112 . Output device 130 may performing the method illustrated in FIG . 2 in a number of
be a display device . Exemplary display devices include execution environments . Components illustrated in FIG . 4b
liquid crystal displays (LCDs), light emitting diode (LED ) may be adapted for performing the method illustrated in
displays, and projectors . Output device 130 presents output 65 FIG . 3 in a number of execution environments . FIG . 5 is a
of execution environment 102 to one or more users . In some          block diagram illustrating adaptations and /or analogs of the
embodiments, an output device is a device such as a phone ,           components of FIG . 4a and FIG . 46 in exemplary execution
          Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 16 of 25


                                                    US 10 ,075 ,565 B1
                                                                                               10
environment 502 including or otherwise provided by one or         link layer component 512 interprets data, received as signals
more nodes. The method depicted in FIG . 2 and the method         transmitted by the physical media operatively coupled to
depicted in FIG . 3 may be carried out by some or all of the      physical layer component 510 , according to a particular link
exemplary components and /or their analogs.                       layer protocol supported . Link layer component 512 may
   The components illustrated in FIG . 4 and FIG . 5 may be 5 strip off link layer specific data and transfer the payload of
included in or otherwise may be combined with some or all link layer transmissions to IP layer component 514 .
of the components of FIG . 1 to create a variety of arrange      IP layer component 514 illustrated in FIG . 5 is configured
ments of components according to the subject matter           to communicate with one or more remote nodes over a LAN
described herein .                                            and/ or a network of networks such as an intranet or the
   FIG . 6 illustrates first node 602 and second node 604 as 10 Internet. IP layer component 514 may receive data formatted
exemplary devices included in and/ or otherwise adapted for       as TCP packets from TCP layer component 506 . IP layer
providing a suitable execution environment, such as execu -       component 514 packages data from TCP layer component
tion environment 502 illustrated in FIG . 5 , for an adaptation   506 into IP packets for transmission across a network . The
of the arrangement of components in FIG . 4a and an             network may be and/ or may include an internet. Analo
adaptation of the arrangement of components in FIG . 4b . As 15 gously , IP layer component 514 interprets data , received
illustrated in FIG . 6 , first node 602 and second node 604 are   from link layer component 512 as IP protocol data and
operatively coupled to network 606 via respective network         detects IP packets in the received data . IP layer component
interfaces enabling first node 602 and second node 604 to         514 may strip off IP layer specific data and transfer the
communicate . FIG . 7 is a message flow diagram illustrating payload of one or more IP packets to TCP layer component
an exemplary exchange of messages within and between 20 506 .
first node 602 and second node 604 according to the subject         In FIG . 5 , IP layer component 514 is operatively coupled
matter described herein .                                         to TCP layer component 506 . TCP layer component 506 is
  As stated , the various adaptations of the arrangements of      configured to provide a TCP connection over network 606
components in FIG . 4a and in FIG . 4b described herein are       for sending and /or receiving packets included in the TCP
not exhaustive.                                              25 connection between two nodes exemplified by first node 602
  In FIG . 5 , execution environment 502 illustrates a net-       and second node 604 .
work application 504 operating in a node configured to              In a TCP connection including first node 602 and second
communicate with one or more other nodes via the TCP              node 604 , first node 602 may include a first TCP connection
supported by TCP layer component 506 . For example , first        endpoint and second node 604 may include a second TCP
node 602 may be included in and/ or provide execution 30 connection endpoint. The first and second TCP connection
environment 502 . Network application 504 may be a first endpoints identify the TCP connection . The TCP connection
application configured to communicate with an application         may have other identifiers, in addition to the included
operating in second node 604 via network 606 . Second node        endpoints.
604 may be included in and/ or provide another instance of          Components of execution environment 502 , in an aspect,
execution environment 502 . The operation of both first node 35 may interoperate with TCP layer component 506 directly . In
602 and second node 604 are described with respect to             another aspect, one or more components , such as network
execution environment 502 . For ease of illustration , both       application 504 , may interoperate with TCP layer compo
first node 602 and second node 604 are configured with            nent 506 indirectly . Network application 504 may exchange
adaptations of the arrangement in FIG . 4a and the arrange -      data with TCP layer component 506 via sockets component
ment in FIG . 4b . As such , the description of components and 40 518 and /or an analog of sockets component 518 . Alterna
corresponding operations with respect to execution environ -      tively or additionally , network application 504 may com
ment 502 in FIG . 5 is applicable to both first node 602 and      municate with a remote node via an application protocol
second node 604 in FIG . 6 .                                    layer illustrated by application protocol layer component
   In FIG . 5 , network interface card (NIC ) 508 is an exem    520 . Many application protocols currently exist and new
plification of a network interface illustrated in FIG . 1 by 45 application protocols will be developed . Exemplary appli
network interface adapter 114. NIC 508 includes a physical      cation layer protocols include hypertext transfer protocol
layer component 510 operatively coupling execution envi-        (HTTP ), file transfer protocol (FTP ), and extensible mes
ronment 502 to one or more physical media for carrying            saging and presence protocol ( XMPP ) .
communication signals. The media may be wired , such as an      TCP layer component 506 in FIG . 5 may receive data
Ethernet LAN operating over CAT 6 cabling, or may be 50 from any of various sources for transmitting in correspond
wireless such as an 802 . 11n LAN . Other exemplary physical ing TCP connections to various corresponding identified
layer protocols and corresponding media are identified            TCP connection endpoints in one or more network nodes.
above .                                                           FIG . 5 illustrates application in -port ( app in -port) compo
  NIC 508 may also include a portion of link layer com -          nent 522 providing an interface component for receiving
ponent 512 . Link layer component 512 may provide for 55 data to transmit in a TCP connection. FIG . 5 illustrates TCP
communication between two nodes in a point-to - point com - layer component 506 includes packet generator component
munication and /or two nodes in a local area network (LAN ). 552 configured to package data received by application
Exemplary link layers and, their protocols have been              in -port component522 for transmitting in one or more TCP
described above including FDDI, ATM , and Ethernet. A          packets . The one or more TCP packets are provided to IP
portion of link layer component 512 is external to NIC 508. 60 layer component 514 via net out- port component 554 exem
 The external portion may be realized as a device driver for p lifying an output interface component.
NIC 508 .                                                         Analogously , TCP layer component 506 interprets data
   Link layer component 512 may receive data formatted as         received from IP layer component 514 via net in -port
one or more internet protocol (IP ) packets from internet         component 560 . The data is interpreted as TCP data and TCP
protocol (IP ) layer component 514 . Link layer component 65 packets are detected in the received data by net in -port
512 packages data from IP layer component 514 according        component 560 and/ or packet handler component 516 . FIG .
to the particular link layer protocol supported . Analogously, 5 illustrates TCP layer component 506 includes packet
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 17 of 25


                                                     US 10 ,075 ,565 B1
handler component 516 to strip off and/or otherwise process              In an aspect, the idle information received may be based
 TCP layer specific data . Packet handler component 516               on a previous ITP header identified in a packet in the TCP
interoperates with application out-port (app out-port ) com           connection received by first node 602 from second node 604 .
ponent 524 to transfer data in the TCP packet included in a           The previous packet may be received by net in -port com
 TCP data stream to sockets component 518 , application 5             ponent 560. The previous ITP header may be detected by
protocol layer 520 , network application 504 , and/ or other      ITP option handler component 562 interoperating with
components associated with the local endpoint of the TCP packet handler component 516 . Idle information may be
connection . Detailed information on the operation of TCP is identified and /or otherwise determined by ITP option han
included in RFC 793.                                              dler component 562 . ITP policy component 550 may inter
   With reference to the method illustrated in FIG . 2 , block 10 operate
202 illustrates themethod includes receiving , by a first node , the idle with  ITP option handler component 562 to receive
                                                                           information .
first idle information for detecting a first idle time period        Idle information received , determined , and / or otherwise
during which no TCP packet including data in a first data             identified may include and/ or identify a duration of time for
stream sent in the TCP connection by a second node is
received by the first node. Accordingly , a system for sharing 15 detecting an idle time period . The duration may be specified
information for detecting an idle TCP connection includes             according to various measures of time including seconds ,
means for receiving, by a first node , first idle information for     minutes, hours , and/or days .
detecting a first idle timeperiod during which no TCP packet             Alternatively or additionally, idle information may
including data in a first data stream sent in the TCP con             include and/ or identify a generator for determining a dura
nection by a second node is received by the first node. For 20 tion of time for detecting an idle time period . An exemplary
example , as illustrated in FIG . 4a , idle time period policy        generator may include a formula , an expression, a function ,
component 450 is configured for receiving, by a first node ,          a policy, and /or other mechanism for generating and/ or
first idle information for detecting a first idle time period         otherwise identifying a duration of time.
during which no TCP packet including data in a first data               In an aspect, one or more algorithms for generating a
stream sent in the TCP connection by a second node is 25 duration of time for detecting an idle time period may be
received by the first node.                                           associated with identifiers. The algorithm identifiers may be
   FIG . 5 illustrates idle time period (ITP ) policy component       standardized within a group of nodes including first node
550 as an adaptation of and / or analog of ITP policy com -           602 and second node 604. The received idle information
ponent 450 in FIG . 4a . One or more idle time period policy          may include and/ or reference an algorithm identifier. First
components 550 operate in execution environment 502 .               30 node 602 and second node 604 may each maintain an
  Message 702 in FIG . 7 illustrates a communication                   association between one or more of the algorithm identifiers
including and /or otherwise identifying idle information              and a duration generator such as a function and / or a class
received by ITP policy component 550 . Message 702 may                configured to perform the identified algorithm .
take various forms in various aspects . Exemplary forms for                duration generator may determine the duration of time
message 702 include a function /method invocation , a mes- 35 for detecting an idle time period based on one or more
sage passed via a message queue, data transmitted via a pipe ,        attributes accessible to one or both of first node 602 and
a message received via a network , and/or a communication             second node 604 . Exemplary attributes include a measure of
via a shared location in IPU memory and/ or secondary                 network latency , a measure of network congestion , an indi
storage .                                                   cation of the availability of a particular resource, a user
   Idle information may be received from a configuration 40 specified attribute , a security attribute , an energy usage
storage location for TCP layer component 506 in an IPU                attribute , a user attribute such as role of the user, and /or a
memory and/ or in secondary storage 108 . The configured              measure of bandwidth supported by NIC 508 and / or a
idle information may be maintained and / or otherwise man -           physical network medium operatively coupled to NIC 508 .
aged by settings service component 526 configured to main                Alternatively or additionally, idle information may
tain and / or manage various options or settings for TCP layer 45 include a parameter such as one or more of the attributes
component 506 and/ or one or more TCP connections.             identified in the previous paragraph for use in a duration
   In an aspect, network application 504 provides idle infor - generator for determining a duration of time for measuring
mation to ITP policy component 550 via settings service        and/or otherwise detecting an idle time period .
component 526 interoperating with sockets component 518 .        ATCP connection may be identified by its endpoints . First
Sockets component 518 and /or TCP layer component 506 50 node 602 and /or second node 604 may include an endpoint
may support TCP options applicable globally for some or all    of the TCP connection . Alternatively or additionally, first
TCP connections and/or may support TCP options on a per n ode 602 and /or second node 604 may include a proxy
connection basis . Per connection TCP options may override            endpoint representing an endpoint in a TCP connection .
global TCP options if global options are also supported . In Nodes , that provide a network address translation (NAT)
another aspect, idle information may be received from 55 service , are exemplary nodes including proxy endpoints .
and /or otherwise received based on information via appli       Anode including a TCP connection endpoint is referred to
cation protocol layer 520 , via sockets component 518 , as a host. Hosts are typically user devices and/ or servers that
and /or directly from network application 504 .              typically operate at the edge of a network . While endpoints
   Application protocol layer 520 may provide idle infor - of most TCP connections are not typically included in
mation to ITP policy component 550 via settings service 60 network nodes for relaying, routing , and/ or otherwise for
component 526 and , optionally , via sockets component 518 .          warding TCP packet data within a network such as routing
Idle information provided by application protocol layer 520           nodes and switching nodes . Such network nodes may
may be based on data received from network application                 include one or more connection endpoints for one or more
504 , based on a particular configuration of application              respective TCP connections. It should be understood that the
protocol layer 520 , and /or received from a user and/or 65 term “ host” refers to a role played by a device in a network .
administrator of one or both of network application 504 and First node 602 and /or second node 604 may play the role of
application protocol layer 520 .                            a host in a TCP connection and /or may be proxy nodes.
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 18 of 25


                                                     US 10 ,075 ,565 B1
                              13                                                                14
   A node is referred to as being in or included in a TCP          a system for sharing information for detecting an idle TCP
connection when the node includes an endpoint of the               connection includes means for generating a TCP packet
connection and /or includes a proxy for a connection end           including a first idle time period header identifyingmetadata
point, referred to as a proxy endpoint. A proxy endpoint and       for the first idle timeperiod based on the first idle informa
an endpoint in a TCP connection may be in the same node 5 tion . For example , as illustrated in FIG . 4a , packet generator
or in different nodes.                                    component 452 is configured for generating a TCP packet
   In FIG . 5 , connection state component 558 may maintain        including a first idle time period header identifyingmetadata
state information for one or more TCP connection endpoints         for the first idle time period based on the first idle informa
and/ or proxy endpoints of corresponding TCP connections tion .
included in an instance of an execution environment, such as 10 FIG . 5 illustrates packet generator component 552 as an
execution environment 502 , included in and /or provided by        adaptation of and/ or analog of packet generator component
first node 602 or second node 604 .                                452 in FIG . 4a. One or more packet generator components
  First node 602 and / or second node 604 may play a role of       552 operate in execution environment 502 .
a proxy node for a node including a TCP connection                   Packet generator component 552 in FIG . 5 may receive
endpoint. First node 602 and /or second node 604 may 15 idle information and /or information based on the received
include a proxy endpoint representing an endpoint in a TCP   idle information from ITP policy component 550 . Whether
connection . A proxy node forwards TCP packet data , sent by and when packet generator component 552 receives infor
a host including a TCP connection endpoint, to another host m ation for including an idle time period (ITP ) header in a
including a corresponding connection endpoint represented          TCP packet may depend on a current state of the associated
by a proxy endpoint included in the proxy node and vice 20 TCP connection . In FIG . 5 , ITP policy component 550 may
versa . Exemplary proxy nodes in addition to including             interoperate with connection state component 558 to deter
routing and /or switching capabilities may include a bridge ,      mine whether and when to provide information to packet
a hub , a repeater, a gateway, and a firewall                      generator component 552 for including an ITP header in a
   In an aspect, a TCP keep -alive option , a TCP user timeout,    TCP packet.
a retransmission timeout, an acknowledgment timeout, and/ 25 In an aspect, an ITP header may be included in a packet
or another timeout associated with a TCP connection may be  exchanged during setup of TCP connection . RFC 793
modified based on the first idle information .              describes a " three -way handshake” for establishing a TCP
   For example, in FIG . 5 , ITP policy component 550              connection . The synchronization requires each side to send
operating in first node 602 may modify an attribute of a TCP       it ' s own initial sequence number and to receive a confirma
keep -alive option provided by one ormore keep -alive com - 30 tion of it in acknowledgment from the other side . Each side
ponents that may include settings service component 526 .          must also receive the other side' s initial sequence number
Modifying a keep -alive attribute may include creating the      and send a confirming acknowledgment.
attribute , deleting the attribute, and/ or modifying the attri    1 )AB SYN my sequence number is X
bute . ITP policy component 550 may interoperate with              2 )A B ACK your sequence number is X
settings service component 526 , connection state component 35 3 )A B SYN my sequence number is Y
558, and / or a keep - alive option handler component (not            4 ) A?B ACK your sequence number is Y
shown) to detect the existence and state of one or more              Because steps 2 and 3 can be combined in a single
keep - alive attributes in determining whether a keep - alive      message this is called the three way ( or three message )
option is active and /or in identifying its current state.        handshake.
   In response to identifying the idle information , ITP policy 40 Other message exchanges may be used in setting up a
component 550 may activate , disable , and/ or modify the          TCP connection as those skilled in the art will understand .
state of the keep -alive option via interoperation with one or     Such other exchanges are not currently supported by the
more of settings service component 526 , connection state          TCP as described in RFC 793 . The specified “ three -way
component 558, and /or a keep -alive option handler. Thus, in      handshake” and other patterns of message exchange for
response to identifying the idle information , ITP policy 45 setting up a TCP connection include packets that are con
component 550 may prevent and /or alter the time a keep -          sidered to be in the TCP connection for purposes of this
alive packet is sent to second node 604 from first node 602.       disclosure . Including an ITP header may be restricted to
   Alternatively or additionally , ITP policy component 550        packets exchanged in connection setup , excluded from pack
operating in first node 602 may modify an attribute associ-        ets exchanged during connection establishment, or allowed
ated with an acknowledgment timeout configured for TCP 50 in one or more packets exchanged during connection estab
layer component 506 . Modifying an acknowledgment tim              lishments and in packets exchanged after connection setup .
eout attribute may include creating the attribute, deleting the      In an aspect, when connection state component 558
attribute , and/ or modifying the attribute . ITP policy compo -   and /or ITP policy component 550 determine an ITP header
nent 550 may interoperate with settings service component          should be included in a TCP packet based on received idle
526 , connection state component 558 , and / or an acknowl- 55 information , packet generator component 552 may include
edgment option handler component (not shown ) to detect the    the ITP header in a next TCP packet generated in response
existence and state of one or more packet acknowledgment           to data received via application in -port component 522 for
attributes. In response to identifying the idle information ,      sending to first node 602 . In another aspect, packet generator
ITP policy component 550 may modify the state of the               component 552 may send the ITP header in a TCP packet in
packet acknowledgment option . Thus, in response to iden - 60 the TCP connection with no data included in the TCP data
tifying the idle information , ITP policy component 550 may        stream sent by first node 602 to second node 604 . Such a
prevent and /or alter the time an acknowledgment is sent in        packet is referred to as an empty Packet generator compo
a packet in a TCP connection .                                     nent 554 may send the empty TCP packet when TCP layer
   Returning to FIG . 2 , block 204 illustrates the method         component 506 has no for data from an application in second
further includes generating a TCP packet including a first 65      node 604 to send in the TCP data stream to first node 602 .
idle time period header identifying metadata for the first idle      Packet generator component 552 may generate a packet
time period based on the first idle information . Accordingly,     according to the TCP specifications and may include a
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 19 of 25


                                                  US 10 ,075 ,565 B1
                             15                                                               16
header identified as an ITP header in accordance with             552 and interoperate with IP layer component 514 to send
specifications for including TCP option headers in a TCP          the TCP packet in one or more IP packets via network 606
packet. See RFC 793 for more details. FIG . 8 illustrates a       to second node 604 . Message 706 .1 in FIG . 7 illustrates a
format or structure for a TCP packet 802 as described in          TCP packet including an ITP header sent by first node 602
RFC 793. Each “ + ” character in FIG . 8 , indicates a bit -    5 and received by second node 604 .
boundary . TCP packet 802 specifies a location and format            In one aspect, an ITP header may be sent to make sending
for including a source port 804 portion including an iden -        one or more TCP keep - alive packets by a partner node in the
tifier for an endpoint of the TCP connection for a sending     connection unnecessary . A receiver of a packet including an
node and a destination port 806 including an identifier for a  ITP header , such as second node 604 , may keep a TCP
corresponding endpoint of the TCP connection in a receiving 10 connection alive based on information in the ITP header.
node . IP packet 810 illustrates a format for an IP packet           In another aspect, first node 602 may set a keep -alive
header for an IP packet including TCP packet data . Source         timeout attribute based on a duration of the first idle time
address 812 specifies a location and format in an IP header        period identified in the first idle information and/or in the
for including a network address identifying a network inter       metadata provided to second node 604. For example , first
face of the sending node , and destination address 814 15 node 602 may monitor a time period during which no
identifying a network interface for the receiving node . A        non - empty packets are sent or received in the TCP connec
network address and a port number identify a connection            tion . A keep - alive option handler and /or keep -alive compo
endpoint in a network . Two endpoints identify a TCP              nent ( not shown ) operating in first node 602 may set a
connection .                                                      keep - alive timer according to the timeout attribute , with a
   FIG . 8 also illustrates a format for an exemplary ITP 20 duration that will result in the keep -alive timer expiring
header 820 . A KIND location is specified for including an        before an idle time period can occur. In response to detecting
identifier indicating that the option is an idle time period   a keep -alive timeout, which may be indicated by the expi
(ITP ) option in an ITP header. Identifiers for option headers ration of the keep - alive timer, the keep -alive option handler
are currently under the control of the Internet Assigned and /or keep - alive policy component may provide informa
Numbers Authority (IANA ). Length field 824 identifies a 25 tion to packet generator component 552 to generate a TCP
length of an ITP header. An ITP data field 826 is specified keep - alive packet . The packet generator component 552
for including ITP header information for detecting an idle may provide the generated packet to net out-port component
time period as described herein                                554 for sending the TCP keep -alive packet to second node
   Those skilled in the art will recognize given this disclo   604 to determine whether the TCP connection is active
sure that an ITP header may have other suitable formats and 30 and /or to keep the TCP connection active .
may be included in a TCP packet in structures and locations           In another aspect, ITP policy component 550 operating in
other than those specified for TCP options in RFC 793. An          first node 602 may set a timer, analogous to the keep -alive
equivalent or analog of an ITP header may be included in a         timer described in the previous paragraph that expires before
footer of a protocol packet in an extension and/or variant of     an time period can occur. In response the timer expiring, ITP
the current TCP.                                               35 policy component 550 may provide idle information to
   ITP data field 826 in FIG . 8 may include and /or otherwise packet generator component 552 to generate a TCP packet
identify metadata for the first idle time period . For example, including a second ITP header. Content of the second ITP
an ITP data field in a packet may include and /or otherwise header may be based on the first idle information received ,
identify one or more of a duration of time for detecting an        data received from second node 604 , information received
idle time period , a duration generator for determining a 40 from a network application that may be from a user, and / or
duration of time for detecting an idle time period , and a         on any information accessible to TCP layer component 506
parameter for use in a duration generator for determining a        in execution environment 502 in first node 602. The TCP
duration of time for measuring and detecting an idle time          packet generated by packet generator component 552 is
period .                                                        provided to IP layer component 514 via net out-port com
   Message 704 in FIG . 7 illustrates an invocation and/ or 45 ponent 554 to send to second node 604 in the TCP connec
other access to packet generator component 552 for gener - tion . Along with sending the message , first node 602 may
ating a TCP packet including an ITP header based on reset and / or otherwise restart detection of the first idle time
received idle information .                                     period . Thus, a second ITP header may be sent in a second
   Returning to FIG . 2 , block 206 illustrates the method       TCP packet by first node 602 to second node 602 along with
further includes sending the TCP packet in the TCP con - 50 restarting detection of the first idle time period. Alterna
nection to the second node to provide the metadata for the tively , first node 602 may reset and initiate detection of an
first idle time period to the second node . Accordingly , a     idle time period with a different duration than the previous
system for sharing information for detecting an idle TCP        idle time period ,based on the idle information for generating
connection further includes means for sending the TCP           the second ITP header.
packet in the TCP connection to the second node to provide 55 Returning to FIG . 2 , block 208 illustrates the method
the metadata for the first idle time period to the second node. further includes detecting the first idle time period based on
For example , as illustrated in FIG . 4a , the net out- port the first idle information . Accordingly , a system for sharing
component 454 is configured for sending the TCP packet in          information for detecting an idle TCP connection further
the TCP connection to the second node to provide the includes means for detecting the first idle time period based
metadata for the first idle time period to the second node . 60 on the first idle information . For example , as illustrated in
  FIG . 5 illustrates net out -port component 554 as an            FIG . 4a , the idle time period monitor component 456 is
adaptation of and / or analog of net out-port component 454        configured for idle time period monitor.
in FIG . 4a . One or more net out-port components 554                FIG . 5 illustrates idle timeperiod monitor component 556
operate in execution environment 502 . Net out-port compo -        as an adaptation of and/ or analog of idle time period monitor
nent 554 is illustrated operatively coupled to packet genera - 65 component 456 in FIG . 4a . One or more idle time period
tor component 552. Net out- port component 554 may                monitor components 556 operate in execution environment
receive TCP packet data from packet generator component            502 .
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 20 of 25


                                                    US 10 ,075 ,565 B1
                              17                                                                    18
   In an aspect, in response to receiving the first idle infor -      ITP monitor component 556 may set a timer configured to
mation , ITP policy component 550 may store a value rep               expire in a time duration identified based on the first idle
resenting a duration of time in a configuration storage               information received by ITP policy component 550 . The
location . Alternatively, or additionally, ITP policy compo           identified duration may be longer, shorter, or equal to a
nent 550 may invoke a duration generator to determine a 5 duration of the idle time period . ITP monitor component 556
duration of time for detecting the idle time period . The            may use multiple timers. ITP monitor component 556 may
duration generator may be preconfigured for the TCP con -            recalculate and/ or otherwise generate a new idle duration
nection and /or may be identified based on the idle informa-         based on the idle information at one or more times during
tion received . As described , the invoked generator may be detection of the first idle time period . That is , a duration of
invoked with a parameter included in and/ or otherwise 10 an idle time period may be static and /or may be dynamic ,
identified based on the received idle information .                   changing based on attribute information accessible during
   ITP policy component 550 may interoperate with ITP                 the detection process and /or based on one or more duration
monitor component 556 to identify the duration for detecting          generators .
the idle time period . ITP monitor component 556 , in various           Message 710 . 1 illustrates a call and/ or other communi
aspects, may receive information including and /or otherwise 15 cation between ITP monitor component 556 and a timer
identifying a duration of time, a duration generator, and /or         component in first node 602 to set a timer included in
a parameter for a duration generator. ITP monitor compo               detecting an idle time period . Prior to the setting the timer,
nent 556 may initiate and / or restart a process for detecting        first node 602 and second node 602 may be active in
an idle time period . In an aspect, ITP monitor component exchanging TCP packets as illustrated by messages includ
556 detects and / or otherwise identifies a beginning of a 20 ing message 706 .2 through message 706 .n . Those skilled in
potential idle time period based on one or more specified            the art will recognize that detection of an idle time period
events .                                                             may not include explicitly and / or directly using a timer. ITP
   In an aspect, detecting the first idle time period by ITP         monitor component 556 may monitor other events as a
monitor component 556 may include detecting a time period             proxy or indirect mechanism for initiating detection and
in the idle time period during which first node 602 has 25 detecting an idle time period .
received acknowledgment for all data sent via the TCP         ITP monitor component 556 may detect one or more
connection in the TCP data stream by first node 602 to                events configured to indicate that an idle time period has
second node 604 . Further, the first idle time period may             occurred . For example , expiration of a timer or multiple
include a time period during which first node 602 has sent            associated timers may be interpreted by ITP monitor com
one or more TCP packets to second node 604 to acknowl- 30 ponent 556 as marking an occurrence of the first idle time
edge all data received in a TCP data stream in the TCP    period . Message 710 . 2 illustrates ITP monitor component
connection from second node 604 to first node 602. Detect -           556 receiving information identifying expiration of a timer
ing the first idle time period by ITP monitor component 556           for detecting the first idle time period .
may include detecting that all received data has been                    In a further aspect, in response to detecting the expiration
acknowledged and/or that all sent data has been acknowl- 35 of a timer set as described above, a TCP keep -alive packet
edged .                                                     may be sent by first node 602 to determine whether the TCP
   In an aspect, ITP policy component 550 may include a               connection is action and /or to keep the TCP connection
policy with a rule indicating that an idle time period cannot         active. When the keep - alive packet is sent, an acknowledg
begin while a TCP packet sent by first node 602 remains ment timer may be set. If a timeout of the acknowledgment
unacknowledged by second node 604 . ITP policy compo - 40 timer is detected indicating no TCP packet has been received
nent 550 may prevent ITP monitor component 556 from       acknowledging the keep - alive packet, the first idle time
initiating detection of an idle time period while unacknowl          period may be detected in response to and /or otherwise
edged data exists . In a further aspect, a time duration may be      based on the timeout of the acknowledgment timer.
associated and/or included in the policy identifying a limit to         In FIG . 5 , ITP policy component 550 in first node 602
a period of waiting to receive acknowledgment of TCP 45 may provide a duration identified based on the received idle
packet data sentby first node 602. In one aspect, waiting for         information to a keep - alive monitor component ( not shown ).
lack of an acknowledgment for an empty packet does not                The keep - alive monitor component may configure a keep
delay detection of an idle time period , while in another             alive timer to expire based on the identified duration . In
aspect ITP monitor component 556 will not initiate detection          response to detecting expiration of the keep - alive timer, ITP
while an empty packet remains unacknowledged .                     50 monitor component 556 may invoke packet generator com
   In an aspect, idle information , received by a node may be        ponent 552 to generate a TCP keep - alive packet . First node
included in and/or otherwise based on a previous idle time           602 may send the TCP packet to second node 604 . The TCP
period header identified in a previous TCP packet received keep - alive packetmay be sent to prevent detection of an idle
in the TCP connection by the node from a remote node prior time period by second node 604 and/ or may otherwise be
to sending an ITP header based on the idle information by 55 sent to detect by first node 602 whether the TCP connection
the node. For example , the first idle information received by        is active .
ITP policy component 550 in first node 602 may be based on               First node 602 may set an acknowledgment timer asso
an idle time period header included a TCP packet in the TCP           ciated with sending the packet. If the acknowledgment timer
connection sent by second node 604 and received by first        expires before a TCP packet is received from second node
node 602 prior to sending the first TCP packet by first node 60 602 acknowledging the packet sent, ITP monitor component
602. The exchange of ITP headers may include a negotiation            556 may detect the idle time period in response to and /or
between first node 602 and second node 604.                           otherwise based on expiration of the acknowledgment timer.
   A duration of time may be identified based on the idle               Receiving a packet from second node 604 included in the
information received by ITP policy component in first node            TCP connection is an event that, in various aspects , may
602 . A timer may be set according to the identified duration . 65 directly and / or indirectly indicate the beginning of a poten
Detecting the first idle time period may include and/ or           tial idle time period . A potential idle time period may begin
otherwise may be based on detecting the timer expiration . at some specified point during and /or after processing a
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 21 of 25


                                                   US 10 ,075 ,565 B1
                              19                                                        20
received TCP packet. In one aspect, an empty TCP packet             When ITP monitor component 556 in first node 602
may be received while a potential idle time period is being       detects an idle timeperiod , ITP monitor component 556 may
monitored . That is, a beginning of the potential idle time provide an indication to connection state component 558 .
period hasbeen detected . In response to receiving the empty   The indication may indicate that the idle time period for the
 TCP packet, monitoring of the current potential time period 5 TCP connection has been detected and /or otherwise may
may be aborted . Further, in response to receiving the empty   instruct connection state component 558 and /or other com
 TCP packet, a beginning of a next potential idle time period     ponents in TCP layer component 506 to deactivate the TCP
may be detected.                                                  connection . Message 712 in FIG . 7 illustrates a communi
   In FIG . 5 , ITP policy component 550 and ITP monitor          cation to deactivate the TCP connection communicated in
component 556 may operate to reset and /or initiate detection     response to detecting the idle time period .
of an idle timeperiod in response to receiving an empty TCP          Deactivating the TCP connection may include closing the
packet. First node 602 may receive an empty packet. In TCP connection . A TCP connection may be closed using a
response , ITPmonitor component 556 may receive an event three -way handshake packet exchange described in RFC
and /or other indication to reset detection of an idle time 15 793 . Deactivating the TCP connection may include sending
period. Resetting the detecting process may be based on a TCP packet by the detecting node to reset the TCP
whether or not a received empty TCP packet matches a connection . According to RFC 793 , first node 602 may send
specified condition. ITP option handler component 562 may a TCP packet including a reset (RST) bit set to “ 1 ” to
be configured to determine whether a received empty TCP indicate a connection reset. Deactivating the TCP connec
packet matches the condition . If ITP option handler com - 20 tion may include, alternatively or additionally, releasing a
ponent 562 determines the empty packet matches the con         resource allocated for maintaining and /or activating the TCP
dition, ITP monitor component 556 may be instructed to            connection .
reset and/ or restart detection of the first idle time period       With respect to the method illustrated in FIG . 3 , block 302
including detecting the beginning of a next potential time illustrates the method includes receiving, by a second node
period .                                                  25 from a first node , a first transmission control protocol (TCP )
   The condition may match received TCP packets including         packet in a TCP connection . Accordingly, a system for
ITP headers and /or other TCP option headers . A condition        sharing information for detecting an idle TCP connection
may match a port number and/ or other field in TCP packet.        includes means for receiving, by a second node from a first
Acondition may further be based on a network address in an        node, a first transmission control protocol (TCP ) packet in a
IP header including the TCP packet.                        30     TCP connection . For example , as illustrated in FIG . 4b , the
   In a further aspect, first node 602 may receive via network    net in -port component 460 is configured for receiving , by a
606 from second node 604 a TCP packet in the TCP                  second node from a first node , a first transmission control
connection including an second ITP header . Message 706 . 2       protocol ( TCP ) packet in a TCP connection .
in FIG . 7 illustrates the TCP packet sent by second node 604 .     FIG . 5 illustrates net in -port component 560 as an adap
ITP option handler component 562 may identify the second 35 tation of and/ or analog of net in -port component 460 in FIG .
ITP header received from second node 604. The identified    4b. One or more net in - port components 560 operate in
second ITP header may be for detecting by first node 602 an execution environment 502 .
idle time period , during which no TCP packet in the TCP            As described above , net in -port component 560 in FIG . 5
connection is received , by the first node 602 that includes      may operate in an instance of execution environment 502
data in the first TCP data stream from second node 604 . The 40 and / or an analog included in and / or including second node
first idle time period may be detected by ITP monitor           604 . The TCP packet, illustrated by message 706 . 1 in FIG .
component 556 in first node 602 based on the second ITP           7 and described above , may be received by net in -port
header and based on the received idle information . The     component 560 in second node 604 . The TCP packet may
second ITP header received in the TCP packet from second include data in a second TCP data stream sent by first node
node 604 may be based on the first ITP header in the TCP 45 602 to second node 604 to deliver to a user of TCP layer
packet sent in the TCP connection by first node 602 to      component 506 in second node 604 such as network appli
second node 604 .                                           cation 504 . Alternatively, the TCP packet may be an empty
   In some aspects, the first node and second node 604 may  TCP packet. The received TCP packet may be a packet
continue to exchange ITP headers . Information in the             included in setting up the TCP connection as described
exchanged ITP headers may be based on ITP headers 50 above.
received in the TCP connection and / or on data accessible Returning to FIG . 3 , block 304 illustrates the method
locally to one or both of the nodes. In some aspects, the       further includes detecting a first idle time period header, in
exchange may be a negotiation while in other the exchange       the first packet, identifying metadata for a first idle time
may simply be informational.                                    period , detectable by the first node, during which no TCP
   Returning to FIG . 2 , block 210 illustrates the method 55 packet including data in a first TCP data stream sent in the
further includes deactivating the TCP connection in response    TCP connection by the second node is received by the first
to detecting the first idle time period . Accordingly, a system node . Accordingly, a system for sharing information for
for sharing information for detecting an idle TCP connection      detecting an idle TCP connection includes means for detect
further includes means for deactivating the TCP connection        ing a first idle time period header, in the first packet,
in response to detecting the first idle time period . For 60 identifying metadata for a first idle time period , detectable
example , as illustrated in FIG . 4a , the connection state       by the first node , during which no TCP packet including data
component 458 is configured for deactivating the TCP              in a first TCP data stream sent in the TCP connection by the
connection in response to detecting the first idle timeperiod .   second node is received by the first node. For example , as
   FIG . 5 illustrates connection state component 558 as an   illustrated in FIG . 4b , idle time period option handler
adaptation of and /or analog of connection state component 65 component 462 is configured for detecting a first idle time
458 in FIG . 4a . One or more connection state components         period header, in the first packet, identifying metadata for a
558 operate in execution environment 502 .                        first idle time period , detectable by the first node , during
          Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 22 of 25


                                                    US 10 ,075 , 565 B1
                                                                                                    22
which no TCP packet including data in a first TCP data                558 , and/or a keep -alive policy component (not shown ) to
stream sent in the TCP connection by the second node is               detect the existence and state of one or more keep - alive
received by the first node.                                           attributes in determining whether the keep -alive option is
  FIG . 5 illustrates idle time period option handler compo           active and/ or the state of the keep -alive option .
nent 562 as an adaptation of and /or analog of idle time 5 In response to identifying the idle time period header, ITP
period option handler component 462 in FIG . 4b . One or option handler component 562 may activate , disable , and /or
more idle time period option handler components 562 oper    modify the state of the keep -alive option via interoperation
ate in execution environment 502 .                          with the keep -alive attribute option handler. Thus , in
   In FIG . 5 , ITP option handler component 562 is opera - response to identifying the idle information , attribute option
tively coupled to packet handler component 516 The TCP 10 handler component 564 may prevent and/ or alter the time a
packet, including the ITP header sent by first node 602, may          keep - alive packet is sent by second node 604 to first node
be received , and identified as a TCP packet by net in -port          602 .
component 560 operating in second node 604. As illustrated              Alternatively or additionally, an attribute option handler
in FIG . 5 , net in -port component 560 and /or an analog of net      component 564 may modify an attribute associated with a
in - port component 560 may provide and / or otherwise iden - 15 packet acknowledgment option provided by TCP layer com
tify the received packet to packet handler component 516 .       ponent 506 in first node 602 . Modifying a packet acknowl
Packet handler component 516 may detect various portions              edgment attribute may include creating the attribute , delet
of the TCP packet according to the TPC packet 802 structure           ing the attribute, and / or modifying the attribute . Attribute
as illustrated in FIG . 8 . Alternatively, packet handler com -       option handler component 564 may interoperate with set
ponent 516 may provide some or all of the packet to various 20 tings service component 526 , connection state component
components in TCP layer component 506 to identify por -               558 , and/ or an acknowledgment policy component ( not
tions of the packet according to the TCP specification and/ or        shown ) to detect the existence and state of one or more
according to a particular implementation .                            packet acknowledgment attributes. In response to identify
   The ITP header sent by first node 602 may be received by   ing the idle information , attribute option handler component
and/ or otherwise identified by ITP option handler compo - 25 564 may modify the state of the packet acknowledgment
nent 562. Message 708 in FIG . 7 exemplifies activation of            option . Thus , in response to identifying the idle information ,
ITP option handler component 562 for detecting the ITP                attribute option handler component 564 may prevent and /or
header in the TCP packet received from first node 602 by              alter the time an acknowledgment is sent in a packet data
second node 604 .                                                     from second node 604 to first node 602 in the TCP connec
   In various aspects, ITP option handler component 562 30            tion .
operating in second node 604 may detect and /or otherwise               As described herein an ITP header for detecting an idle
determine a duration of time for associated with detection of         time period for a TCP connection may serve a number of
the idle time period by first node 602 , a duration generator,        purposes . A first node in a TCP connection may via an ITP
and/ or a parameter for a duration generator. The first idle          header inform and /or otherwise identify to a second node in
time period header may identify metadata including and /or 35 the connection one or more durations for detecting an idle
identifying for detection of the first idle time period by first time period by one or both nodes . Given multiple purposes ,
node 602 a duration of time, a generator for determining a       one or more types of ITP headers may be supported and /or
duration of time, and/ or an input for determining a duration    an ITP header may be structured to support one or more of
of time.                                                         the described services . An exchange of ITP headers may be
  Returning to FIG . 3 , block 306 illustrates the method yet 40 informational and/ or may be included in negotiation
further includes modifying, based on the metadata , by the between two nodes included in a TCP connection . When
second node a timeout attribute associated with the TCP          used in a negotiation , an ITP header may be included in a
connection . Accordingly , a system for sharing information           negotiation protocol that has an identifiable end during a
for detecting an idle TCP connection includes means for               portion of the existence of a TCP connection or may be
modifying, based on the metadata , by the second node a 45 included in a negotiation that may remain ongoing through
 timeout attribute associated with the TCP connection . For out the existence of a TCP connection . Those skilled in the
example , as illustrated in FIG . 4b, the option attribute            art will recognize the list of services in this paragraph is not
handler component 464 is configured for modifying, based              exhaustive .
on the metadata , by the second node a timeout attribute                 It should be understood that the various components
associated with the TCP connection .                               50 illustrated in the various block diagrams represent logical
   FIG . 5 illustrates option attribute handler component 564 components that are configured to perform the functionality
as an adaptation of and /or analog of option attribute handler described herein and may be implemented in software,
component 464 in FIG . 4b . One or more option attribute hardware , or a combination of the two. Moreover, some or
handler components 564 operate in execution environment all of these logical components may be combined , somemay
502 .                                                         55 be omitted altogether, and additional components may be
   In an aspect, ITP option handler component 562 may one added while still achieving the functionality described
or more attribute option handler components 564 to modify             herein . Thus, the subject matter described herein may be
one or more corresponding attributes of a keep -alive option ,        embodied in many different variations , and all such varia
a TCP user timeout, a retransmission timeout, an acknowl-             tions are contemplated to be within the scope of what is
edgment timeout, and another timeout associated with the 60 claimed .
TCP connection, in response to identifying the ITP header.              To facilitate an understanding of the subject matter
The modifying may be based on the content of the ITP                  described above , many aspects are described in terms of
header.                                                               sequences of actions that may be performed by elements of
   For example, ITP option handler component 562 in sec a computer system . For example , it will be recognized that
ond node 604 may interoperate with a keep - alive attribute 65 the various actionsmay be performed by specialized circuits
option handler component 564 directly and/or indirectly via    or circuitry ( e .g ., discrete logic gates interconnected to
settings service component526 , connection state component perform a specialized function ), by program instructions
          Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 23 of 25


                                                      US 10 ,075 ,565 B1
                           23                                                                      24
being executed by one or more instruction processing units ,               in accordance with a second protocol that is separate
or by a combination of both . The description herein of any                from the TCP, in order to establish a second protocol
sequence of actions is not intended to imply that the specific            connection with another server computer, by: receiving
order described for performing that sequence must be fol                   a packet ; detecting an idle time period parameter field
lowed .                                                                   in the packet;
  Moreover, the methods described herein may be embod                   identifying metadata in the idle time period parameter
ied in executable instructions stored in a computer readable               field for an idle time period , where, after the idle time
medium for use by or in connection with an instruction                    period is detected , the second protocol connection is
execution machine, system , apparatus, or device , such as a              deemed inactive ; and creating or modifying, by the
computer -based or processor - containing machine , system , 10            client computer and based on the metadata , a timeout
apparatus, or device . As used herein , a " computer readable              attribute associated with the second protocol connec
medium ” may include one or more of any suitable media for                 tion .
storing the executable instructions of a computer program in            2 . The apparatus of claim 1 wherein the code, when used
one ormore of an electronic , magnetic, optical, electromag -        by the client computer, causes the client computer to operate
netic , and infrared form , such that the instruction execution 15 such that the creating or modifying the timeout attribute
machine , system , apparatus, or device may read (or fetch )         renders one or more keep - alive packets in the second
the instructions from the computer readable medium and               protocol connection unnecessary .
execute the instructions for carrying out the described meth -          3 . The apparatus of claim 1 wherein the code , when used
ods. A non -exhaustive list of conventional exemplary com -          by the client computer, causes the client computer to operate
puter readable media includes a portable computer diskette ; 20 such that the receiving is performed subsequent to sending,
a random access memory (RAM ); a read only memory               by the client computer to the another server computer,
(ROM ); an erasable programmable read only memory               another packet including other metadata including an idle
(EPROM or Flash memory ); optical storage devices, includ - time period parameter.
ing a portable compact disc (CD ), a portable digital video    4 . The apparatus of claim 3 wherein the metadata is the
disc (DVD ), a high definition DVD (HD -DVDTM ), a Blu - 25 same as the other metadata .
rayTM disc ; and the like.                                     5 . The apparatus of claim 3 wherein the metadata is
   Thus, the subject matter described herein may be embod - different from the other metadata .
ied in many different forms, and all such forms are contem -   6 . The apparatus of claim 3 wherein the metadata is based
plated to be within the scope of what is claimed . It will be on the other metadata .
understood that various details may be changed without 30 7 . The apparatus of claim 1 wherein the code, when used
departing from the scope of the claimed subject matter .             by the client computer , causes the client computer to operate
Furthermore , the foregoing description is for the purpose of        such that the timeout attribute is specified in a number of
illustration only , and not for the purpose of limitation , as the   seconds or minutes.
scope of protection sought is defined by the claims as set              8 . The apparatus of claim 1 wherein the code , when used
forth hereinafter together with any equivalents thereof 35 by the client computer , causes the client computer to operate
entitled to .                                                        such that the metadata is used as input of an algorithm for
   All methods described herein may be performed in any              determining a duration of time associated with the timeout
order unless otherwise indicated herein explicitly or by             attribute .
context. The use of the terms “ a ” and “ an ” and “ the ” and          9 . The apparatus of claim 8 wherein the algorithm is
similar referents in the context of the foregoing description 40 determined , in response to the identification of themetadata
and in the context of the following claims are to be construed       and based on at least one particular attribute not related to
to include the singular and the plural, unless otherwise             the metadata .
indicated herein explicitly or clearly contradicted by con -            10 . The apparatus of claim 1 wherein the code, when used
text. The foregoing description is not to be interpreted as          by the client computer, causes the client computer to operate
indicating any non -claimed element is essential to the prac - 45 such that the creation or the modification of the timeout
tice of the subject matter as claimed .                            attribute results from a negotiation between the client com
   I claim :                                                       puter and the another server computer via a negotiation
   1 . An apparatus comprising:                                    protocol specific to the second protocol.
   a server computer including :                                      11 . The apparatus of claim 1 wherein the code, when used
       a non -transitory memory storing a network application ; 50 by the client computer, causes the client computer to operate
        and                                                          in accordance with the second protocol that is separate from
     one or more processors in communication with the                the TCP to :
       non - transitory memory , wherein the one or more               detect the idle time period based on the timeout attribute ;
       processors execute the network application to oper                  and
        ate in accordance with a first protocol including a 55          deactivate the second protocol connection in response to
        transmission control protocol ( TCP ) , the server com             detecting the idle time period .
        puter, when operating in accordance with the first              12 . The apparatus of claim 1 wherein the code, when used
        protocol to establish a TCP connection with a client         by the client computer, causes the client computer to utilize
        computer , configured to :                            the second protocol instead of the TCP in order to permit
        communicate a segment including at least one first 60 communication , between the client computer and the
          synchronize bit ;                                   another server computer, of the timeout attribute , where no
        communicate a first acknowledgement of the seg . timeout attribute is communicated when establishing the
           ment, and at least one second synchronize bit ; and       TCP connection in accordance with the TCP, but is available
         communicate a second acknowledgement;                  when establishing the second protocol connection so as to
   said server computer, further configured to communicate , 65 permit the second protocol connection to be placed in a
      to the client computer, code that, when used by the       particular state based on the timeout attribute when the
     client computer , causes the client computer to operate         second protocol connection is inactive, where the particular
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 24 of 25


                                                    US 10 ,075 ,565 B1
                              25                                                                        26
state is such that only one of the client computer or the             operating such that the creation or the modification of the
another server computer is allowed to transmit data to the            timeout attribute results from an exchange between the
other one.                                                            client computer and the another server computer.
   13 . The apparatus of claim 1 wherein the code , when used            21 . The apparatus of claim 15 wherein the code , when
by the client computer, causes the client computer to operate 5 used by the client computer , results in the client computer
such that the timeout attribute is used to determine whether          operating in accordance with the second protocol that is
to at least partially close the second protocol connection            separate from the TCP, by :
when inactive.                                                          detecting the idle time period ; and
   14 . The apparatus of claim 1 wherein the code is com                deactivating the second protocol connection by commu
municated by permitting the client computer to fetch the 10                nicating a particular packet between the client com
code from the server computer utilizing the TCP connection                 puter and the another server computer, in response to
and a hypertext transfer protocol (HTTP ) .                                detecting the idle time period .
  15 . An apparatus comprising:                                          22. The apparatus of claim 15 wherein the code, when
  a server computer including :                                  used by the client computer, results in the client computer
     a non -transitory memory storing a network application ; 15 utilizing the second protocol instead of the TCP in order to
       and                                                            permit negotiation , between the client computer and the
     one or more processors in communication with the                 another server computer, of the timeout attribute , where the
       non - transitory memory, wherein the one or more               timeout attribute is not communicated when establishing the
       processors execute the network application to oper             TCP connection in accordance with the TCP , but is com
        ate in accordance with a first protocol including a 20 municated when establishing the second protocol connec
        transmission control protocol ( TCP ) , the server com - tion so as to permit the second protocol connection to be at
        puter , when operating in accordance with the first           least partially closed when inactive based on the timeout
        protocol to establish a TCP connection with a client          attribute .
        computer, configured to :                               23 . The apparatus of claim 15 wherein the code , when
        communicate a segment including at least one first 25 used by the client computer, results in the client computer
          synchronize bit;                                            operating such that the timeout attribute serves to keep the
        communicate a first acknowledgement of the seg - second protocol connection open when inactive , and to
          ment, and at least one second synchronize bit; and prevent the another server from closing the second protocol
        communicate a second acknowledgement;                  connection when inactive .
  said server computer further configured to communicate , 30 24 . The apparatus of claim 15 wherein the code , when
     to the client computer, code that, when used by the       used by the client computer, results in the client computer
     client computer, results in the client computer operating operating such that the second protocol packet and the
     in accordance with a second protocol that is separate            metadata included therewith are sent by the client computer
     from the TCP, in order to establish a second protocol            to the another server computer , in response to receiving, by
     connection with another server computer, by : identify - 35 the client computer from the another server computer,
     ing idle information for detecting an idle time period ,         another second protocol packet with other metadata .
     after which , the second protocol connection is subject             25 . An apparatus comprising :
     to deactivation ; generating a second protocol packet               a server computer including:
     including an idle time period parameter field identify                a non -transitory memory storing instructions; and
     ing metadata for the idle time period based on the idle 40            one or more processors in communication with the
     information ; and sending , from the client computer to                  non -transitory memory, wherein the one or more
     the another server computer, the second protocol packet                   processors execute the instructions such that a net
     to provide the metadata for the idle time period to the                  work application operates in accordance with a first
     another server computer, for use by the another server                   protocol including a transmission control protocol
     computer in creating or modifying , based on the meta - 45                ( TCP ), the server computer, when operating in accor
     data , a timeout attribute associated with the second                    dance with the first protocol to set up a TCP con
     protocol connection .                                                    nection , configured to :
   16 . The apparatus of claim 15 wherein the code, when                      communicate a segment including at least one first
used by the client computer, results in the client computer                         synchronize bit ;
operating such that the timeout attribute is an attribute of the 50            communicate a first acknowledgement of the seg
idle time period.                                                                   ment, and at least one second synchronize bit; and
    17 . The apparatus of claim 15 wherein the code is                         communicate a second acknowledgement;
communicated by permitting the client computer to fetch the              said server computer further configured to communicate ,
code from the server computer utilizing the TCP connection                 to a client computer, code that, when used by the client
and a hypertext transfer protocol (HTTP ).                       55         computer, causes the client computer to operate in
  18 . The apparatus of claim 15 wherein the code, when                     accordance with a second protocol that is different from
used by the client computer, results in the client computer                 the TCP and that operates above an Internet Protocol
operating such that the metadata includes a first value and                 ( IP ) layer and below a hypertext transfer protocol
the timeout attribute is capable of being created ormodified ,              (HTTP ) application layer, in order to setup a second
by the another server computer, to include a second value 60               protocol connection with another server computer, by:
that is different than the first value of the metadata .                   receiving , by the client computer from the another
   19 . The apparatus of claim 15 wherein the code , when                  server computer, a packet; identifying metadata , that
used by the client computer, results in the client computer                 specifies a number of seconds or minutes , in an idle
operating such that the timeout attribute is a number of                    time period parameter field in the packet for an idle
seconds or minutes .                                             65         time period , during which , no packet is communicated
  20 . The apparatus of claim 15 wherein the code , when                    that meets each of the following criteria : a ) communi
used by the client computer, results in the client computer                 cated via the second protocol connection , and b ) causes
         Case 6:20-cv-00453-ADA Document 1-3 Filed 06/01/20 Page 25 of 25


                                                   US 10 ,075 ,565 B1
                                27                                                                   28
     the second protocol connection to be kept at least               the client computer to operate in accordance with the second
     partially alive; and determining , by the client computer        protocol that is different from the TCP, by:
     and based on the metadata, a timeout attribute associ-             detecting the idle time period based on the timeout
     ated with the second protocol connection .                            attribute ; and
   26 . The apparatus of claim 25 wherein the code is 5                 deactivating the second protocol connection by commu
                                                                          nicating a particular packet between the client com
communicated by permitting the client computer to fetch the                puter and the another server computer, in response to
code from the server computer utilizing the TCP connection                detecting the idle time period .
and a hypertext transfer protocol (HTTP ).                              29. An apparatus comprising:
  27. The apparatus of claim 26 wherein at least one of:         10     a server computer including :
  the communication includes only receiving;                              a non - transitory memory storing instructions; and
  the communication includes only sending;                                one or more processors in communication with the
  the communication includes receiving and sending ;                        non - transitory memory, wherein the one or more
  the instructions are separate from the network application ;               processors execute the instructions such that a net
  the instructions are part of the network application ;                     work application operates in accordance with a first
  the first acknowledgement of the segment and the at least                  protocol including a transmission control protocol
     one second synchronize bit are communicated together;                   ( TCP ) that operates above an Internet Protocol (IP )
  the communication of: the segment including the at least                    layer and below a hypertext transfer protocol
     one first synchronize bit, the first acknowledgement of                 (HTTP ) application layer, the server computer con
     the segment, the at least one second synchronize bit ,                  figured to operate in accordance with the first pro
     and the second acknowledgement, is carried out via a                    tocol to set up a TCP connection with a client
     3 -way handshake ;                                                      computer ;
   the segment includes a signal;                                       said server computer further configured to communicate ,
  the segment includes a packet ;                                          to the client computer, a data structure that, when used
  the second protocol includes a variant to the TCP ;                     by the client computer, results in the client computer
  the second protocol includes an extension to the TCP;          25        operating in accordance with a second protocol, that is
  the second protocol includes a non - TCP protocol;                       different from the TCP and operates above the IP layer
  the second protocol connection includes a first connection               and below the HTTP application layer, in order to setup
     that is set up ;                                                     a second protocol connection with another server com
  the second protocol connection includes an initial con                  puter, by: identifying idle information for use in detect
     nection that is set up ;
                                                                 30        ing an idle time period during which no signal is
  the metadata specifies a number of seconds;                             communicated that meets each of the following criteria :
  the metadata specifies a number of minutes ;                            a ) communicated in the second protocol connection ,
  the packet is informational;                                            and b ) results in the second protocol connection being
  the packet is received directly by the another server 352               kept alive ; generating, based on the idle information , a
    computer from the client computer,                                     second protocol packet including an idle time period
  the packet is received by the another server computer                   parameter field identifying metadata that is specified in
     from the client computer via at least one other inter                a number of seconds or minutes ; and sending, from the
     mediate computer ;                                                    client computer to another server computer and during
  the code includes machine code or program code ;                         the set up of the second protocol connection, the second
  the code includes a readable instruction ;
                                                                 40       protocol packet to provide the metadata to the another
  the code includes a data structure ;                                    server computer, for use by the another server computer
  the code includes a program component;                                  in determining a timeout attribute associated with the
  the code is an instruction ;                                            second protocol connection .
  the code is a data structure ;                                        30 . The apparatus of claim 29 wherein the data structure
  the code is a program component;                               45 is communicated by permitting the client computer to fetch
  the code is software ;                                              the data structure from the server computer utilizing the TCP
  the timeout attribute is capable being the     same as the
                                                         the          connection and a hypertext transfer protocol (HTTP );
                                                                        wherein the data structure , when used by the client
    metadata ;                                                             computer , results in the client computer operating in
  the timeout attribute is capable being different from the      50        accordance with the second protocol that is different
    metadata ;                                                             from the TCP such that the determination of the timeout
  the timeout attribute specifies a time duration ;
  the determining the timeout attribute includes at least one              attribute results from an exchange between the client
     of modifying , creating, or deleting the timeout attri               computer and the another server computer; and
    bute ;                                                              wherein the data structure , when used by the client
  the second protocol operates directly above the IP layer ;     55        computer, further results in the client computer oper
  the second protocol operates directly below the HTTP                    ating in accordance with the second protocol that is
    application layer; or                                                 different from the TCP, by:
  during the idle time period , a data -equipped second pro               detecting the idle time period based on the idle infor
     tocol packet is capable of being received by the client                mation ; and
     computer in another connection separate from the sec        60        releasing a resource allocated for the second protocol
     ond protocol connection .                                               connection by one of the client computer and the
   28 . The apparatus of claim 25 wherein the code is                        another server computer without signaling another
communicated by permitting the client computer to fetch the                  one of the client computer and the another server
 code from the server computer utilizing the TCP connection                  computer, in connection with the detection of the idle
and a hypertext transfer protocol (HTTP ), and further                       time period .
wherein the code, when used by the client computer, causes                                   *   *   *    *   *
